Citation Nr: 1429026	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-09 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1999 to January 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision in which the RO granted service connection for lumbar strain and assigned an initial 10 percent rating, effective January 21, 2007 (the date following the Veteran's separation from military service).  In November 2008, the Veteran filed a notice of disagreement (NOD) as to initial rating assigned.  The RO issued a statement of the case (SOC) in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.  

In May 2012, the Board characterized the claim on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability), and remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  As accomplishing further action, the RO/AMC continued to deny the claim, and returned the matter to the Board .

The Board notes that, in addition to the Veteran's paper claims file, he has paperless, electronic files pertinent to this claim  in Virtual VA and the Veterans Benefits Management System (VBMS).  Currently, the VBMS file does not contain any documents.  The Virtual VA file contains documents  duplicative of those  1n the paper file, with the exception of  Appellant's Post-Remand Brief, submitted in May 2014.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Since the January 2007 effective date of the award of service connection, the Veteran's lumbar strain has resulted in reduced range of motion that included forward thoracolumbar flexion to no less than 90 degrees and a combined range of motion of the thoracolumbar spine of no less than 170 degrees;  however, the disability, has not been productive of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour, ankylosis of the spine or any separately ratable neurological manifestation(s), nor has the disability been shown to involve intervertebral disc syndrome or any incapacitating episodes.

3. The applicable schedular criteria are adequate to evaluate  the disability under consideration at all points pertinent to this appeal.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A March 2007 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for a back condition.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. 

Furthermore, although no additional notice for the downstream issues was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned, a December 2008 letter and the February 2009 SOC set forth the criteria for higher ratings for a lumbar spine disability, to include the criteria for the General Formula for Diseases and Injuries of the Spine (the timing and form of which suffices, in part, for Dingess/Hartman). The Veteran was afforded appropriate opportunity to respond to the additional information provided before the claims file was returned to the Board. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's private treatment records and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran's representative, on his behalf.  The Board  finds that no additional RO action to further develop the record in connection with the claim for higher rating, prior to appellate consideration, is required.

As previously noted, the Board remanded this claim  in May 2012 for further development.  After accomplishing the requested actions,  the RO readjudicated the claim, taking into account the remand directives.  As such, the Board finds that the RO has fully complied with the prior remand directives.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).      

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the award of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126 . 

Although the RO assigned the initial 10 percent disability rating for the Veteran's lumbar spine disability under Diagnostic Code 5237 (for lumbosacral strain), the actual criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors is evaluated. 

Under the General Rating Formula, a 10 percent is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or muscle spasms, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees or for muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  The noted criteria apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

A May 2007 VA examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  Furthermore, the examiner stated that muscle spasm was absent; that there was tenderness noted on the examination of the upper lumbar area bilaterally; that there was negative straight leg raising test on the right as well as the left; and that there was no ankylosis of the lumbar spine.  

During the exam, the examiner recorded  the following ranges of motion findings: flexion to 90 degrees, with pain starting at 55 degrees; extension  to 20 degrees, with pain starting at 15 degrees; right and left lateral flexion, each, to o 30 degrees; and right and left rotation, each,  to 30 degrees.  

The examiner further noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  Also, there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Gross examination of all the other joints and of the muscles was within normal limits.  The examination of the cranial nerves revealed normal findings.  Coordination was within normal limits.  Finally, the x-rays of the thoracic spine were within normal limits.   

An August 2008 examination by Dr. Witte of  Shady Grove Orthopaedic Associates revealed that the Veteran had right-sided back pain.  There was an increased thoracolumbar scoliosis and tenderness, roughly in the interscapular area.  The examiner noted that the Veteran could forward flex to almost touch the floor; that hyperextension and lateral bending were unremarkable; that straight leg raising was negative; and that the Veteran could singly rise and walk on toes and heels. An MRI revealed  bony edema at approximately T7, T8, and T9 area that extended to involve the facet joint.
 
A September 2008 private examination of the spine by Dr. Witte revealed no evidence of kyphosis, lordosis, or scoliosis.  There was diffuse tenderness to palpation in the mid thoracic region.  The examiner reported that in forward flexion, the Veteran failed the floor by a few inches.  The examiner further noted that hyperextension and lateral bending were unremarkable; that straight leg raising was negative; that the Veteran had limited chest expansion; and that there was no other joint tenderness.  A bone scan revealed increased uptake in the posterior elements of T7 through T12.  Dr. Witte concluded that there was an inflammatory process in the thoracolumbar spine responsible for the Veteran's symptoms that began while he was in active service that persists; Dr. White further offered his suggestion that the Veteran has a "40 percent permanent physical impairment of the thoracolumbar spine" that was inflammatory in nature.

During a March 2009 VA examination, the Veteran complained of bilateral sciatica.  Under the history reported by the Veteran, the examiner noted that he claimed that this condition existed since 1999, and that the part of the body affected was noted to be his legs.  The Veteran reported that ,  due to the nerve disease, there was pain and weakness of the affected parts, but that there was  no tingling or numbness, abnormal sensation, anesthesia, or paralysis of the affected parts.  It was further noted that the Veteran was not t receiving any treatment for this condition.  On neurological examination of the lower extremites, motor and sensory (pin prick) functions, as well as reflexes, were within normal limits.  The  examiner found  no pathology to render a diagnosis of bilateral sciatica.  

Considering the cited evidence in light of the applicable criteria,  Board concludes that at no time  pertinent to this  appeal has the Veteran's service-connected low back disability  warranted a disability rating higher than 10 percent.  

First addressing the requirements of the General Rating Formula, the Board finds that the Veteran's lumbar spine does not warrant  a 20 percent rating because his forward flexion of the thoracolumbar spine has been  greater than 60 degrees, and his combined range of motion of the thoracolumbar spine has been  greater than 120 degrees.  Furthermore, because the Veteran is not shown to have any ankylosis of the spine, there also is no basis for a 30 percent or higher rating under that formula..  

As indicated, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Rating Formula for the spine.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that during the Veteran's May 2007 VA examination, pain was noted to occur at 55 degrees for flexion, at 15 degrees for extension, and at 20 degrees for right rotation.  Nonetheless, given the extent of thoracolumbar flexion and extension demonstrated by the Veteran during his examinations,  and taking into account any additional functional loss during flare-ups or with repeated use, the Board finds the overall level of disability demonstrated is not commensurate to a loss of flexion to 60 degrees or less.  As noted, the May 2007 examiner specifically found that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Moreover, there is no medical indication that, during any flare-ups of pain, the motion of the Veteran's lower spine has been substantially reduced when compared to that shown objectively shown, so as to warrant a higher rating.  

Accordingly, even after taking the factors identified in DeLuca into consideration, the Board finds that there is no basis for assigning a disability rating in excess of 10 percent under the General Rating Formula. 

Pursuant to Note (1) of that formula, the Board has also considered whether combining ratings for orthopedic and neurological manifestations of lumbar spine disability would result in a higher rating,.  However, there is no evidence of any separately ratable neurological manifestation(s) of service lumbar spine disability,   The May 2007 examiner specifically found no nerve impairment.  Subsequently,  the March 2009 examiner noted that Veteran complained of bilateral sciatica; however, the examiner found that no pathology was shown to render such a diagnosis.  [ Notably, in an April 2009 rating decision, the RO denied service connection for bilateral sciatica; however, neither the Veteran nor his representative has appealed that determination.]  As such, the Board concludes that, in this case,  Note 1 provides no basis for any higher rating at any point pertinent to this appeal. 

The Board further finds that a higher rating is not assignable under any other potentially applicable provision of VA's rating schedule.   

For rating lumbar spine disabilities, 38 C.F.R. § 4.71a also includes a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  This formula provides for ratings based upon the frequency and duration of incapacitating episodes during a 12-month period.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

Here, although lumbar problems clearly have been noted in the post-service clinical records, the Veteran's disability has not been shown to involve IVDS.  As indicated, the May 2007 examiner specifically found that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement at the time of the examination, and there is otherwise no diagnosis of, or medical finding referable to, disk disease.  Moreover, even if the criteria under the Formula for Rating IVDS could be considered in the evaluation of the he Veteran's lumbar disability,  by analogy, there is no competent, persuasive evidence indicating that the Veteran has experienced any incapacitating episodes associated with his spine impairment.  In this regard, the d VA and private records do not document that that bed rest was medically prescribed at any time pertinent to this appeal.   

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, lay assertions are not considered more persuasive than the weight of the range of motion testing results and other objective medical findings which, as indicated above, do not support assignment of any higher rating under any applicable criteria at any point pertinent to this appeal.

Furthermore, to whatever extent Dr. Wittes's finding of a "40 percent" permanent physical impairment of the thoracolumbar spine" has been offered to suggest that  40 percent disability rating is warranted, in the evaluation of the disability under consideration, the Board is according such comment little, if any probative weight.  Significantly, the Board  points out that the responsibility to assign a particular rating under VA's schedule rests with agency adjudicators, as this is an adjudicative,  not medical, determination.  Moreover, Dr. Witte's assessment-which the doctor himself, noted to be merely a suggestion-is not adequately explained or objectively supported, and is at odds with the range of motion and other clinical findings obtained on examinations conducted .  As indicated, the weight of such evidence indicates that no more than the assigned, 10 percent rating is warranted here.

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the February 2009 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on the basis of additional and/or more significant, functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

As a final point, the Board notes that, although a claim for a total disability rating based on individual unemployability (TDIU) may be raised by the Veteran or in the record as a component of a claim for higher rating for service-connected disability (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)), here, there is no evidence or argument indicating that the Veteran's lumbar strain has rendered him unemployable at point since the January 2007 effective date of the award of service connection.  Rather, the May 2007 VA examiner noted that he was employed in the security industry; since that time, no information has been received that the Veteran is now not working or that he is effectively rendered unemployable due to his service-connected low back disability.  As such, the matter of the Veteran's entitlement to a TDIU due to lumbar strain has not reasonably been raised, and need not be addressed. 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Fenderson, and the claim for an initial rating higher than 10 percent for service-connected lumbar strain must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against the assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 10 percent for lumbar strain is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


